DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims adding new claims.  Support for the amended claims is found in the original filing.  No new matter is presented.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Rosenberg on March 18, 2021.
The application has been amended as follows: 
The claims filed 3/16/2021 are entered.  Said Claims are amended as follows:
Claim 44 is cancelled.
Claims 42-43 are amended to add the letter “X” after BT as follows:
42.    (Amended) The mixed BTX stream of claim 17 comprising less than 10 ppmw of nitrogen containing organic species; less than 50 ppmw oxygenates; and having a Bromine Index of less than 50.
X stream of claim 17 comprising less than 1 ppmw sulfur-containing species.
Allowable Subject Matter
Claims 16-22, 24 and 42-43 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art as cited in the non-final office action mailed 6/30/2012 (Foster, Cheng, Zheng, Eriksson, CN1031414456) Huber, etc.), while teaching blends of benzene, toluene and xylene in overlapping ranges, includes components expressly excluded from the instant claims.  The remarks filed 10/15/2020 in conjunction with the current claim language distinguish the prior art form the instant claims.  The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796